Name: Commission Regulation (EEC) No 4056/88 of 20 December 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 88 Official Journal of the European Communities No L 356/21 COMMISSION REGULATION (EEC) No 4056/88 of 20 December 1988 on the supply of various consignments of cereals as food aid IHE COMMISSION OF THE EUROPEAN COMMUNITIES, Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (l)(c) thereof, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (J) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 26 437 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 356/22 Official Journal of the European Communities 24. 12. 88 ANNEX LOTS A and B 1 . Operation No (') : 1035/88  Commission Decision of 16. 3. 1988 2. Programme : 1988 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, Case Pos ­ tale 372, CH-121 1 , GenÃ ¨ve 19 ; telex 22555 LRCS CH, tel . 34 55 80 4. Representative of the recipient (2) (*) (10) : SociÃ ©tÃ © Nationale de la Croix Rouge Haitienne, Place des Nations Unies (Bicentenaire), BP 1 337, Port-au-Prince ; tel . 2 10 33/34, telex 2030001 5. Place or country of destination : Haiti 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (J) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.9) 8 . Total quantity : 464 tonnes (800 tonnes of cereals) . 9 . Number of lots : two (A : 264 tonnes ; B : 200 tonnes) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.3)  marking on the bags in letters at least 5 cm high : 'ACTION N0 1035/88 / a red cross / FLOCONS D'AVOINE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ­ ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port Ã ´f shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port-au-Prince 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 . 2. 1989 (Lot A); 1 to 15. 4. 1989 (Lot B) 18 . Deadline for the supply : 31 . 3 . 1989 (Lot A); 1 to 31 . 5 . 1989 (Lot B) 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 10. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 28 . 2. 1989 (Lot A); 1 to 15. 4. 1989 (Lot B) (c) deadline for the supply : 15. 4. 1989 (Lot A); 1 to 31 . 5 . 1989 (Lot B) 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1040 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 6. 12. 1988 fixed by Commission Regulation (EEC) No 3715/88 (OJ No L 325, 29. 11 . 1988, p. 46) 24. 12; 88 Official Journal of the European Communities No L 356/23 LOT C 1 . Operation No ('): 1116/88 2. Programme : 1988 3. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, BP 372, CH-121 1 GenÃ ¨ve 19 (tel. 34 55 80 ; telex 22555 LRCS CH) 4. Representative of the recipient (2) (') : Ethiopian Red Cross Society, for UMCC-DPP, PO Box 195, Addis Ababa ; tel . 44 93 64 / 15 90 74, telex 21338 ERCS ET) 5 . Place or ; country of destination : Ethiopia 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIAl ) ; specific characteristics : protein content 1 1 % minimum 8 . Total quantity : 2 500 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.la) Additional markings on the packing : 'ACTION No 1116/88 / WHEAT / a red cross measuring 10 x 10 cm / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 2. 1989 18 . Deadline for the supply : 31 . 3 . 1989 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 10. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 2. 1989 (c) deadline for the supply : 31 . 3 . 1989 22. Amount of the tendering security : ECU 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders J5) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 6. 12. 1988, fixed by Commission Regulation (EEC) No 3715/88 in OJ No L 325, 29. 11 . 1988, p. 46) No L 356/24 Official Journal of the European Communities 24. 12. 88 LOT D 1 . Operation No ('): 1106/88 2. Programme : 1988 ¢ 3. Recipient : National Cereals and Produce Board (NCPB) of Kenya, Republic of Kenya 4. Representative of the recipient (2) (*) : Ambassador of the Republic of Kenya, Av. de la Joyeuse Entree 1-5, 1040 Bruxelles ; tel . 230 30 65, telex 62568 KENYAREP 5. Place or country of destination : Kenya 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ); specific" characteristics : protein content 11% minimum ; moisture content : 13,5 maximum ¢ 8 . Total quantity : 1 5 000 tonnes 9. Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) : Additional markings on the packing : ¢ACTION No 1106/88 / SOFT WHEAT / GIFT FROM THE EUROPEAN ECONOMIC COMMU ­ NITY TO THE REPUBLIC OF KENYA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Mombasa 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at . the port of shipment stage : 1 to 15. 2. 1989 18 . Deadline for the supply : 31 . 3 . 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 10. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 . 2 . 1989 (c) deadline for the supply : 31 . 3 . 1989 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders O : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. x Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 6. 12. 1988 fixed by Commission Regulation (EEC) No 3715/88 (OJ No L 325, 29. 11 . 1988, page 46) 24. 12. 88 Official Journal of the European Communities No L 356/25 LOT E 1 . Operation No ('): 1123/88 2. Programme : 1986 3. Recipient : M. Coosemans, UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve DÃ ©pÃ ´t ; tel. : 22/39 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) (') : Al seÃ ±or representante del ACNUR para Honduras, c/o UNDP, PO box 976, Tegucigalpa, Honduras 5. Place or country of destination : Honduras 6. Product to be mobilized : common wheat flour 7. Characteristics and quality* of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity : 100 tonnes (137 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.a) : Additional markings on the packing : 'ACCIÃ N N ° 1123/88 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA DISTRIBUCIÃ N GRATUITA POR LA OFICINA DEL ALTO COMISIONADO DE LAS NACIONES UNIDAS PARA LOS REFUGIADOS / PUERTO CORTÃ S' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 2. 1989 18 . Deadline for the supply : 28 . 2. 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 10. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon 17. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 2. 1989 (c) deadline for the supply : 28 . 2. 1989 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 6. 12. 1988 fixed by Regulation (EEC) No 3715/88 (OJ No L 325, of 29. 11 . 1988, p. 46 No L 356/26 Official Journal of the European Communities 24. 12. 88 LOT F 1 . Operation No ('): 1095/88 2. Programme : 1988 3. Recipient : Sao Tome e Principe 4. Representative of the recipient (2) (10) : Diogenes Moniz, MinistÃ ©rio da Economica e FinanÃ §as, C.P. 36, SÃ £o TomÃ © ; telex 225 Miplano ST, tel . 229 45 5. Place or country of destination : Sao Tome and Principe 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 1 460 tonnes (2 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2a) 'ACÃ Ã O N? 1095/88 / FARINHA DE TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DEMOCRÃ TICA DE SAO TOMÃ  E PRÃ NCIPE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Sao Tome 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 2. 1989 18 . Deadline for the supply : 15 . 3 . 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 10 . 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 2. 1989 (c) deadline for the supply : 15. 3 . 1989 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 6. 12. 1988 , fixed by Commission Regulation (EEC) No 3715/88 (OJ No L 325, 29. 11 . 1988, p. 46) 24. 12. 88 Official Journal of the European Communities No L 356/27 LOT G 1 . Operation No (') : 954/88 2. Programme : 1987 3. Recipient : Mauritania 4. Representative of the recipient (2) : Commissariat Ã la SÃ ©curitÃ © Alimentaire, BP 377, Nouakchott ; tel . : 514 58 ; Ã l'attention de M. le Commissaire Ã la SÃ ©curitÃ © Alimentaire 5. Place or country of destination : Mauritania 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ); specific characteristics : protein content 11 % minimum 8. Total quantity : 6 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l.a) Additional markings on the packing : 'ACTION N ° 954/88 / FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20 . 2. 1989 18 . Deadline for the supply : 15. 3 . 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 10. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 2. 1 989 (c) deadline for the supply : 15. 3 . 1989 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by die successful tenderer (*) : refund applicable on 6. 12. 1988, fixed by Commission Regulation (EEC) No 3715/88 in (OJ No L 325, 29. 11 . 1988, p. 46) No L 356/28 Official Journal of the European Communities 24. 12. 88 Notes : (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30 ^  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of the Annex. f7) Shipment is to take place in 20-foot containers ; conditions FCL/LCL shipper's-count-load and stowage (cls). (8) Supply free at terminal , as provided for in Article 1 4 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs 4t the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 1 4 (^ (a), the LCL charges (destuffing of the goods). The local charge of destuffing the goods form the containers are to be borne by the recipient. (') The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( ,0) Commission delegate to be contacted by te successful tenderer :  Lot A and B : DÃ ©lÃ ©guÃ © de la Commission des CommunautÃ ©s europÃ ©ennes, Sunjet House, Fairchild Street, PO box 654 C, Bridgetown ; tel .: 427-4362 / 429-7103 ; telex 2327 DELEGFED WB  Lot F : Conseiller RÃ ©sident Ã SÃ ¢o TomÃ © e Principe, BP 132, SÃ ¢o Tome ; (tel . (239)217 80, telex (0967) 224).